Title: To James Madison from John Gavino, 29 December 1807
From: Gavino, John
To: Madison, James



No: 48
Sir
Gibraltar 29th: December 1807

I have not been honourd with any of your Commands since my last adresses No: 47 under 13th: Inst: of which you have herewith Copy.
I then mentiond the Algereens carrying into Port the American Vessels, but on the 25t: Inst: I had the great satisfaction of receiving a Letter from Coll: Lear of the 16: Instant with the agreeable account of his having settled all Differences with the Dey P Copy herewith also of what he wrote me the 2d. Inst:, in conformity to his desire.
Coll: Lear pays Cash for the Stipulation due.  He has Drawn upon me for Twenty five thousand hard Dollars which I have acccepted & will be punctually paid; for the Reimbursemt: of which he has remitted me his three Bills on you
$10,000 dated 12 Decr.
 10,000 d. 14 do.
  5,000. d. do.  brace
in all $25,000 a 30 d/a Sight, the firsts of which I herewith inclose you Endorsed with the letters of advice, that you do the needfull to Credit my account with your Honourable Department, holding same at my Disposal.  You will see that Coll: Lear wishes to know if he could draw on me for Ten to fifteen thousand hard Dollars more, (having his doubts if can do it on Leghorn)  By first Conveyance, I will tell him that he may do it, & hope you will approve thereof.
On account of the Algereens Detaing our Vessels I adressd Rear Adl: Purvis off Cadiz requesting his Directing his Cruisers to appraise such american Vessels as they met of their Danger; I now Anex Copy of his answer.  I also Dispatchd an Express Boat to Consul Simpson of Tanger with said advice, who was to have $80 if deliverd safe the Packet which he did, so that your Department is Debited for same and inclosed you have the Masters Receipt that you may direct its being noted accordingly.  I have the honour to be with respect, Sir Your most obed & most huml. Servt

John Gavino

